       Case 5:20-cv-04066-TC-GEB Document 6 Filed 04/13/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MIKE ALLEN,                               )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. 20-4066-TC-GEB
                                          )
LAUREATE EDUCATION and                    )
WALDEN UNIVERSITY,                        )
                                          )
                     Defendants.          )
                                          )

                                         ORDER

       This matter is before the Court on Plaintiff Mike Allen’s Motion to Proceed In

Forma Pauperis (ECF No. 3, sealed). For the reasons outlined below, Plaintiff’s Motion

(ECF No. 3) is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has the discretion1 to authorize the filing of

a civil case “without prepayment of fees or security thereof, by a person who submits an

affidavit that . . . the person is unable to pay such fees or give security thereof.”

“Proceeding in forma pauperis in a civil case ‘is a privilege, not a right—fundamental or

otherwise.’”2 To determine whether a party is eligible to file without prepayment of the

fee, the Court commonly reviews the party’s financial affidavit and compares his or her

monthly expenses with the monthly income disclosed therein.3


1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, 173 F.3d 863, at *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan. Aug.
9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL 1162684, at
        Case 5:20-cv-04066-TC-GEB Document 6 Filed 04/13/21 Page 2 of 2




       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy

toward permitting proceedings in forma pauperis.4 After careful review of Plaintiff’s

description of his financial resources (ECF No. 3, sealed), and comparison of Plaintiff’s

listed monthly income (unemployed and receiving disability payments), to his listed

monthly expenses, the Court finds he is financially unable to pay the filing fee.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed In Forma

Pauperis (ECF No. 3) is GRANTED. Although service of process would normally be

undertaken by the clerk of court under 28 U.S.C. 1915(d) and Fed. R. Civ. P. 4(c)(3), the

clerk is directed to stay service of process pending the District Court’s review of the

Report and Recommendation filed simultaneously herein (ECF No. 7).5

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 13th day of April 2021.


                                            s/ Gwynne E. Birzer
                                            GWYNNE E. BIRZER
                                            United States Magistrate Judge




*1) (D. Kan. Apr. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL-DJW, 2000 WL
1025575, at *1 (D. Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG, 2013 WL 5797609, at *1
(D. Kan. Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  See Webb v. Vratil, No. 12-2588-EFM-GLR, ECF No. 7 (D. Kan. Sept. 28, 2012) (withholding
service of process pending review under 28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3)).

                                             -2-
